Citation Nr: 0907260	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  09-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of overpayment of education benefits 
under Chapter 1606, Title 10, U.S. Code, Montgomery GI Bill-
Selected Reserve (MGIB-SR), to include the issue of the 
validity of the overpayment.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel










INTRODUCTION

The Veteran had active service from May 1997 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination letter by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia, which denied the Veteran's application 
for waiver of overpayment of education benefits.


REMAND

In her December 2008 VA Form 9, the Veteran requested a 
central office hearing before a member of the Board in 
Washington, D.C.  Thereafter, over two weeks prior to her 
scheduled hearing, the Veteran submitted a written request to 
postpone her hearing date.  The Veteran further communicated 
her desire to now have her hearing conducted by a member of 
the Board at the RO located in St. Petersburg, Florida.  
Consequently, the Board finds that it has no alternative but 
to remand this matter so that the Veteran can be afforded her 
requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the Veteran with a hearing 
before a member of the Board at the RO 
located in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



